DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on June 30, 2021
 No Claims  have been amended.
No Claims have been cancelled.
Claims 31-34 have been added.
Claims 1-34 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 1014, filed June 30, 2021, with respect to the rejection(s) of claim(s) 1,14,20,26 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yin et al. (US Application 2017/0135090, hereinafter Yin submitted as an IDS) which discloses determining a timing offset between reception of the uplink grant and the aperiodic CSI report trigger and transmission of both the uplink data transmission and the aperiodic CS1 report based at least in part on the first set of indexed timing offsets and the index ([0045], [0118], [0135]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,14,20, 26, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US Application 2018/033172, hereinafter Yum)in view of Yin et al. (US Application 2017/0135090, hereinafter Yin submitted as an IDS) .

Regarding claims 1, 14, 20, 26, Yum discloses a method, an apparatus, and anon-transitory computer-readable medium storing code for wireless communication (figs. 6-11), comprising: 
 a processor(11,21), memory (12,22) in electronic communication with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to
  receiving an uplink grant for an uplink data transmission, the uplink grant comprising an aperiodic channel state information (CSI) report trigger for an aperiodic CSI report and an index, wherein a first set of indexed timing offsets are associated with timing offsets between reception of uplink grants and corresponding uplink data transmissions, and  wherein a second set of indexed timing offsets are associated with timing offsets between reception of aperiodic CSI report triggers and corresponding aperiodic CSI report transmissions (Abstract, [0038], [0123]-[0128], and [0151]-[0156], which recites an aperiodic CSI report and index associated with timing offsets as claimed by the instant application);  
 transmitting the uplink data transmission and the aperiodic CSI report according to the timing offset(Abstract, [0038], [0123]-[0128], and [0151]-[0156], which recites the transmission of the uplink data and the aperiodic CASI as shown on fig 10, step S1030).  
	 Yum does explicitly discloses determining a timing offset between reception of the uplink grant and the aperiodic CSI report trigger and transmission of both the uplink data transmission and the aperiodic CS1 report based at least in part on the first set of indexed timing offsets and the index. 
	However, Yin teaches determining a timing offset between reception of the uplink grant and the aperiodic CSI report trigger and transmission of both the uplink data transmission and the aperiodic CS1 report based at least in part on the first set of indexed timing offsets and the index ([0045], [0118], [0135]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yin with the teaching of Yum by using the above features such as determining a timing offset between reception of the uplink grant and the aperiodic CSI report trigger and transmission of both the uplink data transmission and the aperiodic CS1 report based at least in part on the first set of indexed timing offsets and the index as taught by Yin for the purpose of improving communication flexibility and/or efficiency may be beneficial([0005]).
Regarding claims 31-34, Yin teaches the method of claim 1, wherein determining the timing offset 2further comprises: 3applying the index to the first set of indexed timing offsets for joint transmission 4of the uplink data transmission and the aperiodic CSI report ([0045], [0118], [0135]).
	

	
	
	

Allowable Subject Matter
Claims 2-13,14-19,21-25, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 16,2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.